DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, 7-8, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103394314 to UNIV ZHEJIANG Science & Tech., (hereinafter “UNIV ZHEJIANG”) in combination with US Patent 6204900 to Fergason, (hereinafter “Fergason”).
The rejection stands as per reasons of record.
Specifically, as previously discussed UNIV ZHEJIANG discloses a  process for the preparation of a formaldehyde-free organic-inorganic microcapsule slurry comprising the steps of: 1) suspending in water inorganic particles consisting of non-chemically surface modified inorganic particles to form a water phase; 2) admixing at least one polyisocyanate with a hydrophobic active ingredient-containing oil to form an oil phase; and 3) adding the oil phase to the water phase and mixing them to form an oil-in-water Pickering emulsion under conditions allowing the formation of an 
The water phase is free from formaldehyde.
While amine is used in  the process as a catalyst in illustrative examples, use of another catalyst which does not contain any amine for interfacial reaction of isocyanate and polyol would have been obvious in view of well recognized functional equivalence of amine catalysts and, for example, tin base catalyst for the above identified reaction.  See, for example, Ferguson, .col. 11, lines 32-34.
The  inorganic particles have a particle size greater than 100 nm (from 100 to 500 nm) , and the particles may be , for example, tricalcium phosphate [0024]. 
The amounts of the inorganic particles in the water phase fully correspond to the claimed amounts as, for example, per illustrative example 1, [0048].
The hydrophobic active ingredient disclosed by UNIV ZHEJIANG is, for example, a rose oil, which is both perfume and flavor agents.
Therefore, the invention as claimed would have been obvious from the disclosures of the cited references and using another non amine-based catalyst in the process of UNIV ZHEJIANG would have been obviousas a  
No unexpected results of using the non-amine catalyst are shown anywhere on the record. 

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over UNIV ZHEJIANG in combination  with Fergason and further in combination with  WO 2015/091705 to FIRMENICH  SA., (hereinafter “Firmenich”).
	The rejection stands as per reasons of record and discussion above.


Response to Arguments
Applicant's arguments filed 1-31-2022 have been fully considered but they are not persuasive. The applicants argue that UNIV ZHEJIANG “The Office has acknowledged the deficiency of Univ Zhejiang that Univ Zhejiang requires an amine catalyst, but has asserted that a person having ordinary skill in the art would have used an alternative catalyst based on functional equivalency and general knowledge in the art.” (Emphasis original)
requires an amine catalyst .  Nowhere in the office action the examiner acknowledged such requirement.  What the examiner stated is that an amine catalyst is exemplified in illustrative examples.  Such exemplification in illustrative example, by no means could be reasonable interpreted as a requirement or an acknowledgement of a requirement.  The illustrative examples are just that – an illustration of some embodiments.  And even though that such illustrative examples may, arguably, represent preferred embodiment, the disclosure of the reference is never limited to illustrative examples and no illustrative example couls be reasonably imterpreted as a limiting disclosure of the reference. 
The applicants argue that “the only catalyst described by Univ Zhejiang is a triethylene diamine catalyst (see claim 5 and Embodiment 5). To be clear, Univ Zhejiang does not describe amines as a class of catalysts, or even as a representative catalyst. Rather, Univ Zhejiang is entirely limited to the singular catalyst triethylene diamine. As such, Univ Zhejiang would only motivate a person having ordinary skill in the art to add a triethylene diamine catalyst to form microcapsules. Univ Zhejiang simply 
While the examiner agrees that the only illustration of the catalyst is limited to a triethylene diamine catalyst, the examiner brings the applicants attention to the disclosure of the reference disclosing that “In step 3), under the action of a catalyst, the chain extender and the isocyanate monomer are sealed and reacted to form polyurethane” [0019] and “Under the action of chain extender and catalyst, the microsuspension containing droplets in step 2) is closed and reacted for 1h to 3h, and then post-treated to obtain microcapsules wrapped in polyurethane with essential oil.” [0012].
What the reference discloses in those paragraphs is that a catalyst is needed to compete a reaction of isocyanate and the chain extender to obtain a polyurethane.   The reference does not specify the catalyst in those paragraphs thus implying that there any known catalyst suitably for the reaction of polyisocyanates with chain extenders (polyols) to form a polyurethane(PU)  is suitable  for its invention, although a triethylene diamine is exemplified in illustrative examples or the preferred technical solution. 

Thus, substitution of one known catalyst for another known catalyst for the same reaction of isocyanates with polyols to obtain PU would have been obvious for any ordinary chemist (skill artisan). 
The applicants go to great extent to find differences in the disclosure of Ferguson,  and Univ Zhejiang, stating that “ Fergason is directed to a liquid crystal device, materials for making the device, and method of making and using the device, and several applications of the device (see Abstract). Fergason teaches that triethylenediamine or a tin catalyst may be used to catalyze a microencapsulation reaction for a liquid crystal material. However, in contrast to Univ Zhejiang and the present application, Fergason does not teach or suggest a hydrophobic active ingredient, such as a hydrophobic active ingredient selected from the group consisting of a perfume, flavor, nutraceuticals, cosmetics, insect control agents, biocide 
The examiner disagrees. And points out that the applicants misinterpret the rejection and the fact that  the disclosure of Ferguson was relied upon for it expressed teachings that other catalysts are known in the art for exactly the same reaction, i.e., interfacial polymerization of polyols and polyisocyanates to form polyurethanes.  It is irrelevant what the final application of the resulting PU is and what field they may be used.  The interfacial polymerization of isocyanated and polyols to obtain PU is the same insofar as its mechanism and kinetics are concerned reagrdelss of the end use of the resulting PU.  Thus, the teachings relied upon from Ferguson are clearly in the same field and are concerned with the same subject, i.e., catalytic interfacial polymerization reaction of polyols and isocyanates. 

The applicants further state that they disagree with the examiners statement that “using another non amine-based catalyst in the process of UNIV ZHEJIANG would have been obvious as a known functional equivalent to the exemplified catalyst with reasonable expectation of success" 
Specifically the applicants state that “It is well established that simply stating the principle (e.g., "art recognized equivalent," "structural similarity") without providing an explanation of its applicability to the facts of the case at hand is generally not sufficient to establish a prima facie case of obviousness (see MPEP 2144, emphasis added). To that end, a prima facie case of obviousness is established for substituting equivalents known for the same purpose (MPEP 2144.06).”
The applicants, once again, concentrate on the differences on the disclosures of Fergason and Univ Zhejiang stating that those reference have “entirely different purposes.”  
However, once again, the teachings relied upon from Fergusson were the teachings of functional equivalence of different catalysts for the same 
In the instant case, the purpose is to catalyze the same chemical reaction of polymerization of polyols and isocyanates that takes place under the same conditions, i.e., interfacial polymerization. 
Therefore, the proposed modification is still considered to have been obvious for an ordinary polymer chemist (artisan) in view of the combined teachings of the cited references and the invention as claimed is still considered to be unpatentable over the combined disclosures of the cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

ISZ